Citation Nr: 1455947	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for pneumonitis, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for sleep apnea, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims for service connection for sleep apnea, hypertension claimed as high blood pressure, and pneumonitis.  

It is noted that the May 2012 statement of the case included the issues of service connection for sleep apnea, pneumonitis, and hypertension.  In his June 2012 VA Form 9 substantive appeal, the Veteran specifically indicated that he had read the statement of the case and that he was only appealing the issues of service connection for sleep apnea and his "lungs."  However, because the Veteran's representative submitted a VA Form 646 in November 2012 that included the issue of entitlement to service connection for hypertension within a year of the February 2012 rating decision, and the RO issued a VA Form 8 that certified that issue for appeal along with sleep apnea and pneumonitis, the VA Form 646 will be construed as a substantive appeal for the hypertension issue and thus the Board has jurisdiction to consider the claim for service connection for hypertension.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran essentially contends that he incurred sleep apnea in service and that the symptoms began in service, and that he incurred hypertension and pneumonitis due to Agent Orange exposure in service in Vietnam.  
	
The Veteran has not yet been afforded VA examinations for these conditions.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Regarding pneumonitis, the Veteran submitted an April 2011 prescription pad notation from a physician, A.A.K., D.O., noting the Veteran had pneumonitis due to Agent Orange exposure, although it is unclear whether he still has pneumonitis.  The Veteran also has presumed exposure to Agent Orange conceded based on his service in Vietnam, as noted in his personnel records.  Even though the Veteran cannot be granted service connection on a presumptive basis, because pneumonitis is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had pneumonitis at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed pneumonitis. 

Regarding sleep apnea, the Veteran received a diagnosis of severe obstructive sleep apnea in April 2005 from Consultants in Sleep & Pulmonary Medicine.  While the Veteran's service treatment records do not contain a diagnosis of sleep apnea, the Board notes that the Veteran and his wife are competent to give evidence about what they experienced during and immediately after service; and sleep problems are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Veteran stated he had a loud snore in service to the point that whoever was on watch would shake him a lot.  The Veteran's wife submitted a lay statement in May 2011 that she has known him since 1972 (a year after separation) and that he had problems with snoring, gasping for air and profuse night sweats when they were first married.  She states that the Veteran saw a doctor for these sleep problems because they were worried he had contracted malaria from service.  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea, and VA should attempt to obtain the Veteran's doctor's records from 1972.  See Combee, supra.  

Regarding hypertension, the Veteran was given a VA examination to determine whether he had ischemic heart disease in June 2011, during which it was noted that he took Lisinopril, a medication used to treat hypertension.  As stated above, even though the Veteran cannot be granted service connection on a presumptive basis, because hypertension is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had hypertension at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee, supra.  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed hypertension. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization for the release of medical records from A.A.K., D.O. (see 4/11 prescription slip), the doctor the Veteran saw in 1972 regarding his sleep problems, and any other medical providers the Veteran sought treatment from for his claimed disabilities.  If the Veteran provides the necessary authorization, request the private physician's records and any other identified records.  

All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files, and the Veteran should be notified.

2.  Obtain any outstanding VA medical treatment records related to the Veteran's claimed disabilities.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of his pneumonitis.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pneumonitis, and any residuals, began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered. 

4.  Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  

5.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed hypertension, including whether he has a current diagnosis.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension and whether it began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  A full and complete rationale, which addresses the National Academy of Sciences (NAS) finding of "limited or suggestive evidence of an association" is required

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered. 

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




